Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ruth G. Davila, Reg. No. 73,956; on January 12, 2021
The application has been amended as follows: 
	In claim 2, line 8, before “inflation”, --an--  was inserted.

	In claim 13, line 23, “are” was deleted, and in its place, --is--  was inserted.

	In claim 22, line 11, before “inflation”, --an--  was inserted.

The following is an examiner’s statement of reasons for allowance: With respect to base claim 2, none of the prior art of record, alone or in combination, discloses a system for obesity treatment, comprising, inter alia: an obesity treatment apparatus comprising at least two expandable balloons, wherein each balloon of the at least two expandable balloons comprises an inflation valve; and inflation apparatus comprising an inflation catheter releasably securable to the inflation valve of each balloon of the at 
With respect to base claim 13, none of the prior art of record, alone or in combination, discloses a system for obesity treatment, comprising, inter alia:5Application No. 16/199,063 Response to Non-Final Office Actiona space-occupying balloon subsystem, wherein the space-occupying balloon system comprises two or more inflatable gastric balloons, each balloon of the two or more inflatable gastric balloons comprising a respective inflation lumen; and an inflation subsystem comprising an inflation tube releasably attachable to the inflation lumen of each balloon of the two or more inflatable gastric balloons for inflating the respective balloon in the gastric cavity of the patient, and a fluid delivery apparatus for coupling to the inflation tube; wherein the space-occupying balloon subsystem is configured for delivery via an esophagus of a patient; wherein, after the inflation, the two or more inflatable gastric balloons arrange along a generally kidney shaped curve, and 6Application No. 16/199,063Response to Non-Final Office Actioneach balloon of the two or more inflatable gastric balloons is released from 
With respect to base claim 22, none of the prior art of record, alone or in combination, discloses a system for obesity treatment, comprising, inter alia: an obesity treatment apparatus comprising at least two expandable balloons, wherein each balloon of the at least two expandable balloons comprises a means for receiving and retaining one or more gasses, and a means for conforming the obesity treatment apparatus, in an inflated state, to a natural three-dimensional kidney shape of the stomach; and an inflation apparatus comprising an inflation catheter releasably securable to the means for receiving and retaining the one or more gasses of each balloon of the at least two expandable balloons, and an external pressurized fluid source for coupling to the inflation catheter; wherein the obesity treatment apparatus is configured for delivery via an esophagus of a patient in an uninflated state; and wherein, after inflating each expandable balloon with the one or more gasses through the inflation catheter using the pressurized fluid source and releasing the inflation catheter from the respective balloon, the obesity treatment apparatus is configured to float freely within the stomach of the patient without exerting pressure at any point in the stomach sufficient to cause ulceration.
For comparison to the present invention, prior-art reference Bangs (U.S. Pat. No. 5,234,454) discloses, for example, an obesity treatment apparatus comprising two expandable balloons and an inflation apparatus comprising an inflation catheter securable to an inflation valve of each balloon of the two expandable balloons for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Don Michael et al. (U.S. Pat. No. 4,706,688), Roewer (U.S. Pat. No. 5,462,528), Oishi et al. (U.S. Pat. No. 6,685,671), and Shaker (6,773,452) teach gastric balloons.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771